MEMORANDUM **
The motion of Russell V. Leonard, Esq., to withdraw as counsel for appellant is granted. The Clerk shall amend the docket to reflect that appellant is proceeding pro se.
A review of the record and the parties’ briefs indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s January 28, 2008 orders.
All other pending motions are denied as moot.
The Clerk shall serve this memorandum on appellant pro se as well as on his former counsel.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.